Citation Nr: 1035998	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  05-31 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training from December 1975 
to June 1976, with additional active duty service from September 
1979 to October 1989. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
which denied entitlement to the benefit currently sought on 
appeal.

This appeal was subject to prior remands by the Board in December 
2007 and October 2009 to ensure compliance with due process 
requirements.  Unfortunately, additional development is now 
required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
service connection for a low back disability is ready for Board 
adjudication.  See 38 C.F.R. § 19.9 (2009).  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

In particular, the Board finds that after the most recent remand 
the Veteran has identified additional private treatment records 
which do not appear to have been sought or associated with the 
claims file to date.  See VA Forms 21-4142 submitted in February 
2010.  The Board acknowledges that there are copious medical 
records from over a dozen different private practitioners 
currently associated with the claims file, to include those 
obtained from the Social Security Administration.  However, in 
the February 2010 authorization and consent forms to release 
records to VA, the Veteran newly identified Health South Rehab, 
which appears to be a satellite office of Healthsouth Rehab of 
Austin, Texas.  No such records are currently associated with the 
claims file, and it does not appear that VA has sought these 
particular records to date.  As VA is on notice that these 
private medical records exist and are potentially relevant to the 
Veteran's claim, all reasonable effort to obtain them must be 
undertaken.  38 C.F.R. § 3.159. 

Additionally, for private providers Dr. R. Tyer and Dr. G. Owen 
(wherein the later is erroneously identified by the Veteran with 
first and last names transposed), the Veteran identified dates of 
treatment from 2001 to approximately 2006.  Although the Veteran 
admitted that he was unsure of the accuracy of the treatment 
dates suggested on this form, the Board finds that no records 
beyond November 2003 have been submitted or obtained from either 
provider.  Therefore, the Board finds it appropriate to request 
all treatment records from Drs. Tyer and Owen to ascertain if 
there are additional treatment dates beyond that already 
associated with the claims file.  Id.  

The Board also notes that the most recent VA treatment records 
that have been associated with the claims file are dated in 
August 2009.  All relevant VA treatment records created since 
that time should be obtained and associated with the claims file.  

Due to the complexity of the medical questions at hand, including 
somewhat conflicting medical opinions previously rendered, and 
multiple falls reported by the Veteran from varying heights both 
during service, and many years after service, the Board finds 
that a new VA examination and opinion is necessary to reconcile 
the evidence of record, to include consideration of any new 
medical evidence obtained through the development of other 
private treatment records requested above.  In this regard, the 
examiner should consider the Veteran's statements regarding the 
in-service injury in which he fell from a ladder; the Veteran's 
statements of any back-related symptoms during service; and the 
Veteran's and other lay statements of any continuous symptoms of 
back problems since service.  Dalton v. Nicholson, 21 Vet. App. 
23 (2007) (holding that an examination was inadequate where the 
examiner did not comment on the Veteran's report of in-service 
injury but relied on the service medical records to provide a 
negative opinion).  

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the claims 
file all outstanding VA medical records 
associated with the Veteran's low back 
disorder from August 2009 forward.  

2.  Contact Health South Rehab to obtain 
all relevant outstanding private medical 
records for this Veteran as identified by 
the VA Form 21-4142 submitted in February 
2010.  

3.  Make an additional request to Drs. 
Tyer and Owen for any additional 
outstanding private medical records for 
this Veteran as as identified by the VA 
Form 21-4142 submitted in February 2010, 
as the Veteran has identified possible 
additional dates of treatment beyond that 
currently documented in the claims file.  

4.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the 
AMC/RO should so specifically state, and 
the documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, 
must be documented in the claims 
folder.  Additionally, the Veteran 
must be advised of such and provided 
an opportunity to submit such reports.

5.  AFTER completion of the development 
requested above, schedule the Veteran for a 
VA examination with a medical doctor (an 
orthopedist if available), other than the 
practitioner who performed the April 2009 
examination, to determine the nature and 
etiology of any currently diagnosed spine 
disorder.  The Veteran's claims file and a 
copy of this remand should be made available 
to the examiner for review.  The examiner is 
asked to review the record in its entirety, 
with particular consideration of the various 
private treatment records as well as any 
newly obtained private medical records 
received pursuant to this remand.  All 
necessary studies and tests must be 
conducted. 

The examiner is then requested to:
(a)  State all currently diagnosed spine 
disabilities, to include all orthopedic and 
neurologic manifestations thereof;
(b)  Identify the approximate date of onset 
for any chronic acquired disability 
identified above;
(c)  Opine, with an appropriate discussion 
of the lay history provided by the Veteran 
and the supporting rationale for the 
resulting opinion, whether any current spine 
disability was at least as likely as not 
(probability of 50 percent or greater) 
incurred in or aggravated by active military 
service, to include the two falls reported 
as occurring therein;
(d)  Consider and reconcile to the extent 
possible, the March 2008 nexus opinion by 
the Veteran's private chiropractor and the 
September 2005 statement from Dr. SM, a VA 
physician, with the VA examination reports 
and addendum prepared in April 2009 and 
February 2010 respectively; 
(e)  If arthritis of the spine is diagnosed, 
please opine whether it is at least as 
likely as not, based upon the evidence of 
record, that any arthritis was present 
within one year from discharge from active 
military service, i.e. during or before 
October 1990;
(f)  Please note that the requested medical 
opinions should be provided based upon the 
evidence of record, even if the Veteran 
fails to report for the requested medical 
examination.  

An adequate supporting rationale must be 
provided for each opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  

If you are unable to reach an opinion 
because there are insufficient facts or 
data within the claims file to facilitate a 
more conclusive opinion, please identify 
the relevant testing, specialist's opinion, 
or other information required in order to 
resolve the need for speculation. 

6.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is needed 
in addition to that directed above.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.  

7.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The Veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

